February     27. 1975


The Honorable   Bevington   Reed                          Opinion    No.   H- 541
Commissioner,    Coordinating    Board
Texas College  and University    System                   Re: Whether a junior college
P. 0. Box 12788, Capitol Station                          is governed     by section 13.101
Austin,  Texas  78711                                     et seq. of the Education      Code,
                                                          relating   to probationary    and
                                                          continuing    contracts   of employ-
                                                          ment.

Dear   Commissioner        Reed:

          You have requested        our opinion concerning         the applicability     of
chapter 13, subchapter          C of the Education    Code to junior colleges.
Subchapter     C deals with public school teachers’            employment       contracts
and is appIicable      to “[e]ach    teacher hereafter       employed    by any school
district   in this state.    . . .”     Education   Code $13.101.       Whether a
junior college     district   is within the definition      of “school   district”
apparently     depends on the circumstances          and context involved.           See
Shepherd v. San Jacinto Junior College             District,     363 S. W. 2d 742-
(Tex.    Sup. 1962); Mumme v. Marrs,            40 S. W. 2d 31 (Tex.      Sup. 1931);
Williams     v. White,      223 S. W. 2d 278 (Tex.      Civ. App. --San Antonio
1949, writ ref.).

         In our opinion,       when the Education      Code is viewed as a whole,
it is clear that subchapter         C applies   only to those educational       institutions
within the jurisdiction       of the Central     Education   Agency.       Subchapter     C
provides    for an appeal to the commissioner            of education from certain
orders    discharging     teachers.      A further   appeal to the State Board of
Education     is also provided.       Education     Code 5 13.115. However,         with the
exception    of certain    aspects    of vocational   and technical      programs,     neither
the commissioner         of education    nor the State Board of Education          exercises
control   over junior colleges,        that control   generally     being vested in the
Coordinating      Board,    local public junior college       districts,    and the governing




                                          p. 2433
The Honorable      Bevington    Reed     page    2     (H-541)




board of each public junior college.    Education  Code $61.060.      In addition,
chapter 130 of the Education   Code specifically  governs   junior college   dis-
tricts and grants to the Coordinating   Board “general    control  of the public
junior colleges  of Texas. ‘I Education  Code b 130.001.

        The Legislature  has provided   for the exercise      of this control    by
the Coordinating   Board with respect  to the faculty-institution      relationship.
Section 61.05 of the Education   Code provides:

                       To achieve    excellence    in the teaching   of
                   students at institutions     and agencies   of higher
                   education,  the board shall:

                      (1) develop   and recommend:

                       (A) minimum      faculty    compensation       plans, basic
                  increment     programs,      and incentive      salary increases;
                       (B) minimum      standards      for faculty appointment,
                  advancement,      promotion,       and retirement:
                       (C) general    policies    for faculty teaching loads,
                  and division    of faculty time between teaching,            research,
                  administrative     duties,    and special assignments;
                       (D) faculty improvement          programs,      including   a
                  plan for sabbatical       leaves,’ appropriate       foi the junior
                  and senior colleges        and universities,      respectively:    and
                       (E) minimum        standards     for academic      freedom,
                  academic     responsibility,      and tenure;

This section is applicable      to “institutions      and agencies      of higher education.      ”
Expressly    included within the definition        of this term is “any public junior
college.  ” Education     Code,   $61.003 (7).      Pursuant     to section 61.057, the
Coordinating     Board has promulgated         Policy    Paper 1, “Academic         Freedom,
Tenure,    and Responsibility     for Faculty     Members       in Texas Public       Colleges
and Universities.     ” In addition to the entitled        subject matter,       the Paper
provides   for written   terms of employment,           due process       proceedings     in
dismissal    cases and cases where academic             freedom     infringement      is alleged,
and the recruitment      and resignation      of faculty members.




                                           p.   2434
The Honorable     Bevington     Reed      page     3   (H-541)




         Since public junior colleges    are under the control          of the Coordinating
Board,    such control  encompassing    faculty-institution       relationships,     and
since the Central    Education Agency     exercises     no such control,       it is clear
that chapter 13, subchapter    C, of the Education         Code was not intended to
apply to public junior colleges.      Consequently,       “school    district”   as contained
in section 13.101 does not encompass       junior college      districts.

                                       SUMMARY

                       Chapter 13, subchapter   C, of the Education
                  Code is not applicable  to teachers  in public junior
                  colleges.

                                                           Very   truly    yours,




                                                           Attorney       General   of Texas

APPROVED:




DAVID    M.   KENDALL,        First    Assistant




C. ROBERT   HEATH,         Chairman
Opinion Committee


lg




                                            p.     2435